NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JASON LEE SUTTON,                               No. 15-35712

                     Plaintiff-Appellant,        D.C. No. 2:13-cv-05064-SMJ

   v.
                                                 MEMORANDUM*
 BERNARD WARNER, et al.,

                     Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of Washington
                   Salvador Mendoza, Jr., District Judge, Presiding

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Jason Lee Sutton, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Leer v. Murphy, 844 F.2d 628, 631 (9th Cir. 1988), and we

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm. We may affirm on any ground supported by the record, Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008).

      The district court properly granted summary judgment for defendants in

their official capacity because Sutton failed to raise a genuine dispute of material

fact as to whether a policy or custom of Washington State was a moving force

behind the alleged violations. See Kentucky v. Graham, 473 U.S. 159, 166 (1985)

(“[I]n an official-capacity action . . . a governmental entity is liable under § 1983

only when the entity itself is a moving force behind the deprivation[.]” (citation

and internal quotation marks omitted)).

      Summary judgment for defendants Franklin and Warner was proper because

Sutton failed to raise a triable dispute as to whether they knew of or personally

participated in the alleged violations. See Preschooler II v. Clark County Sch. Bd.

of Trustees, 479 F.3d 1175, 1183 (9th Cir. 2007) (a person is liable under § 1983

“if he does an affirmative act, participates in another’s affirmative act, or omits to

perform an act which he is legally required to do that causes the deprivation of

which complaint is made” (citation and internal quotation marks omitted)); Starr v.

Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (“[W]hen a supervisor is found liable

based on deliberate indifference, the supervisor is being held liable for his or her

                                           2                                    15-35712
own culpable action or inaction, not held vicariously liable for the culpable action

or inaction of his or her subordinates.”)

      Summary judgment for defendants Ruiz, Penrose, Clark, and Young, was

proper because Sutton failed to raise a triable dispute as to whether they acted with

deliberate indifference, and as to whether their actions were the actual and

proximate cause of Sutton’s injury. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (deliberate indifference requires that “the official knows of and disregards

an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference”); Leer, 844 F.2d at 634 (summary

judgment was appropriate where inmates failed to raise a triable dispute

concerning the causal connection between the individual prison official’s actions

and the violation).

      The district court did not abuse its discretion by implicitly denying Sutton’s

motion for sanctions and “motion for relief” seeking discovery. See Goodman v.

Staples The Office Superstore, LLC, 644 F.3d 817, 822 (9th Cir. 2011) (setting

forth standard of review for motions for sanctions); Preminger v. Peake, 552 F.3d

757, 768 n. 10 (9th Cir. 2008) (setting forth standard of review for discovery

                                            3                                    15-35712
rulings).

      The district court did not abuse its discretion by denying Sutton’s motion to

reconsider because Sutton did not identify any grounds for relief from the

judgment. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Federal Rule of Civil Procedure 59(e)).

      Sutton’s motion for appointment of counsel is denied.

      AFFIRMED.




                                         4                                   15-35712